Case 2:20-cv-02486-CJC-MRW Document 1 Filed 03/16/20 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
  4     Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
  6
        Attorneys for Plaintiff
  7
  8
  9                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        Rafael Arroyo, Jr.,                       Case No.
 12
                  Plaintiff,
 13                                               Complaint For Damages And
          v.                                      Injunctive Relief For Violations
 14                                               Of: American’s With Disabilities
        Han-Pomona Square, LLC, a                 Act; Unruh Civil Rights Act
 15     California Limited Liability
        Company; Evergreen Grocer,
 16     Inc., a California Corporation; and
        Does 1-10,
 17
                  Defendants.
 18
 19
            Plaintiff Rafael Arroyo, Jr. complains of Han-Pomona Square, LLC, a
 20
      California Limited Liability Company; Evergreen Grocer, Inc., a California
 21
      Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
 22
 23
        PARTIES:
 24
        1. Plaintiff is a California resident with physical disabilities. He is a
 25
      paraplegic who cannot walk and who uses a wheelchair for mobility.
 26
        2. Defendant Han-Pomona Square, LLC owned the real property located
 27
      at or about 1093 E. Holt Avenue, Pomona, California, in February 2020.
 28
        3. Defendant Han-Pomona Square, LLC owns the real property located at

                                              1

      Complaint
Case 2:20-cv-02486-CJC-MRW Document 1 Filed 03/16/20 Page 2 of 7 Page ID #:2




  1   or about 1093 E. Holt Avenue, Pomona, California, currently.
  2     4. Defendant Evergreen Grocer, Inc. owned Hoa Binh Pomona
  3   Supermarket located at or about 1093 E. Holt Avenue, Pomona, California, in
  4   February 2020.
  5     5. Defendant Evergreen Grocer, Inc. owns Hoa Binh Pomona
  6   Supermarket (“Store”) located at or about 1093 E. Holt Avenue, Pomona,
  7   California, currently.
  8     6. Plaintiff does not know the true names of Defendants, their business
  9   capacities, their ownership connection to the property and business, or their
 10   relative responsibilities in causing the access violations herein complained of,
 11   and alleges a joint venture and common enterprise by all such Defendants.
 12   Plaintiff is informed and believes that each of the Defendants herein,
 13   including Does 1 through 10, inclusive, is responsible in some capacity for the
 14   events herein alleged, or is a necessary party for obtaining appropriate relief.
 15   Plaintiff will seek leave to amend when the true names, capacities,
 16   connections, and responsibilities of the Defendants and Does 1 through 10,
 17   inclusive, are ascertained.
 18
 19     JURISDICTION & VENUE:
 20     7. The Court has subject matter jurisdiction over the action pursuant to 28
 21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 24   of action, arising from the same nucleus of operative facts and arising out of
 25   the same transactions, is also brought under California’s Unruh Civil Rights
 26   Act, which act expressly incorporates the Americans with Disabilities Act.
 27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 28   founded on the fact that the real property which is the subject of this action is


                                             2

      Complaint
Case 2:20-cv-02486-CJC-MRW Document 1 Filed 03/16/20 Page 3 of 7 Page ID #:3




  1   located in this district and that Plaintiff's cause of action arose in this district.
  2
  3
  4     FACTUAL ALLEGATIONS:
  5     10. Plaintiff went to the Store in February 2020 with the intention to avail
  6   himself of its goods and to assess the business for compliance with the
  7   disability access laws.
  8     11. The Store is a facility open to the public, a place of public
  9   accommodation, and a business establishment.
 10     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 11   to provide wheelchair accessible produce scales in conformance with the ADA
 12   Standards as it relates to wheelchair users like the plaintiff.
 13     13. On information and belief, the defendants currently fail to provide
 14   wheelchair accessible produce scales.
 15     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 16   provide wheelchair accessible point of sale machines in conformance with the
 17   ADA Standards as it relates to wheelchair users like the plaintiff.
 18     15. On information and belief, the defendants currently fail to provide
 19   wheelchair accessible point of sale machines.
 20     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 21   personally encountered these barriers.
 22     17. As a wheelchair user, the plaintiff benefits from and is entitled to use
 23   wheelchair accessible facilities. By failing to provide accessible facilities, the
 24   defendants denied the plaintiff full and equal access.
 25     18. The failure to provide accessible facilities created difficulty and
 26   discomfort for the Plaintiff.
 27     19. The defendants have failed to maintain in working and useable
 28   conditions those features required to provide ready access to persons with


                                                3

      Complaint
Case 2:20-cv-02486-CJC-MRW Document 1 Filed 03/16/20 Page 4 of 7 Page ID #:4




  1   disabilities.
  2     20. The barriers identified above are easily removed without much
  3   difficulty or expense. They are the types of barriers identified by the
  4   Department of Justice as presumably readily achievable to remove and, in fact,
  5   these barriers are readily achievable to remove. Moreover, there are numerous
  6   alternative accommodations that could be made to provide a greater level of
  7   access if complete removal were not achievable.
  8     21. Plaintiff will return to the Store to avail himself of its goods and to
  9   determine compliance with the disability access laws once it is represented to
 10   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 11   from doing so because of his knowledge of the existing barriers and his
 12   uncertainty about the existence of yet other barriers on the site. If the barriers
 13   are not removed, the plaintiff will face unlawful and discriminatory barriers
 14   again.
 15     22. Given the obvious and blatant nature of the barriers and violations
 16   alleged herein, the plaintiff alleges, on information and belief, that there are
 17   other violations and barriers on the site that relate to his disability. Plaintiff will
 18   amend the complaint, to provide proper notice regarding the scope of this
 19   lawsuit, once he conducts a site inspection. However, please be on notice that
 20   the plaintiff seeks to have all barriers related to his disability remedied. See
 21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 22   encounters one barrier at a site, he can sue to have all barriers that relate to his
 23   disability removed regardless of whether he personally encountered them).
 24
 25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 27   Defendants.) (42 U.S.C. section 12101, et seq.)
 28     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                                4

      Complaint
Case 2:20-cv-02486-CJC-MRW Document 1 Filed 03/16/20 Page 5 of 7 Page ID #:5




  1   again herein, the allegations contained in all prior paragraphs of this
  2   complaint.
  3     24. Under the ADA, it is an act of discrimination to fail to ensure that the
  4   privileges, advantages, accommodations, facilities, goods and services of any
  5   place of public accommodation is offered on a full and equal basis by anyone
  6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  7   § 12182(a). Discrimination is defined, inter alia, as follows:
  8            a. A failure to make reasonable modifications in policies, practices,
  9                or procedures, when such modifications are necessary to afford
 10                goods,    services,     facilities,   privileges,   advantages,   or
 11                accommodations to individuals with disabilities, unless the
 12                accommodation would work a fundamental alteration of those
 13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 14            b. A failure to remove architectural barriers where such removal is
 15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 16                defined by reference to the ADA Standards.
 17            c. A failure to make alterations in such a manner that, to the
 18                maximum extent feasible, the altered portions of the facility are
 19                readily accessible to and usable by individuals with disabilities,
 20                including individuals who use wheelchairs or to ensure that, to the
 21                maximum extent feasible, the path of travel to the altered area and
 22                the bathrooms, telephones, and drinking fountains serving the
 23                altered area, are readily accessible to and usable by individuals
 24                with disabilities. 42 U.S.C. § 12183(a)(2).
 25     25. When a business provides facilities such as produce scales, it must
 26   provide accessible produce scales.
 27     26. Here, accessible produce scales have not been provided.
 28     27. When a business provides facilities such as point of sale machines, it


                                               5

      Complaint
Case 2:20-cv-02486-CJC-MRW Document 1 Filed 03/16/20 Page 6 of 7 Page ID #:6




  1   must provide accessible point of sale machines.
  2     28. Here, accessible point of sale machines have not been provided.
  3     29. The Safe Harbor provisions of the 2010 Standards are not applicable
  4   here because the conditions challenged in this lawsuit do not comply with the
  5   1991 Standards.
  6     30. A public accommodation must maintain in operable working condition
  7   those features of its facilities and equipment that are required to be readily
  8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  9     31. Here, the failure to ensure that the accessible facilities were available
 10   and ready to be used by the plaintiff is a violation of the law.
 11
 12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 14   Code § 51-53.)
 15     32. Plaintiff repleads and incorporates by reference, as if fully set forth
 16   again herein, the allegations contained in all prior paragraphs of this
 17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 18   that persons with disabilities are entitled to full and equal accommodations,
 19   advantages, facilities, privileges, or services in all business establishment of
 20   every kind whatsoever within the jurisdiction of the State of California. Cal.
 21   Civ. Code §51(b).
 22     33. The Unruh Act provides that a violation of the ADA is a violation of the
 23   Unruh Act. Cal. Civ. Code, § 51(f).
 24     34. Defendants’ acts and omissions, as herein alleged, have violated the
 25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 26   rights to full and equal use of the accommodations, advantages, facilities,
 27   privileges, or services offered.
 28     35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               6

      Complaint
Case 2:20-cv-02486-CJC-MRW Document 1 Filed 03/16/20 Page 7 of 7 Page ID #:7




  1   discomfort or embarrassment for the plaintiff, the defendants are also each
  2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  3   (c).)
  4
  5             PRAYER:
  6             Wherefore, Plaintiff prays that this Court award damages and provide
  7   relief as follows:
  8           1. For injunctive relief, compelling Defendants to comply with the
  9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 10   plaintiff is not invoking section 55 of the California Civil Code and is not
 11   seeking injunctive relief under the Disabled Persons Act at all.
 12           2. Damages under the Unruh Civil Rights Act, which provides for actual
 13   damages and a statutory minimum of $4,000 for each offense.
 14           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 16
      Dated: March 5, 2020                 CENTER FOR DISABILITY ACCESS
 17
 18
                                           By:
 19
 20                                        ____________________________________

 21                                               Russell Handy, Esq.
                                                  Attorney for plaintiff
 22
 23
 24
 25
 26
 27
 28


                                                 7

      Complaint
